In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated November 2, 2001, which upon a fact-finding order of the same court dated July 31, 2001, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal trespass in the third degree and attempted assault in the second degree, adjudged him to be a juvenile delinquent and, inter alia, placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated July 31, 2001.
*938Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of Frank C., 283 AD2d 643 [2001]; cf. People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal trespass in the third degree and attempted assault in the second degree. Resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (cf. People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of James B., 262 AD2d 480, 481 [1999]; Matter of Stephanie F., 194 AD2d 789 [1993]; cf. People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the findings were not against the weight of the evidence (cf. CPL 470.15 [5]). Ritter, J.P., Krausman, Schmidt and Crane, JJ., concur.